Citation Nr: 0430259	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
of entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
30 percent disabling, and denied his claim of entitlement to 
TDIU.  

In August 2004, the veteran was afforded a hearing before C. 
P. Russell, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May and August of 2004, the RO received additional 
evidence from the veteran.  Specifically, a statement from 
the veteran's former employer, and two lay statements, were 
received that are relevant to the claims on appeal.  A waiver 
of RO review has not been received in conjunction with this 
evidence, nor has this evidence been reviewed by the RO.  
Accordingly, the claim must be remanded to the RO so that the 
RO may consider the claim in light of the evidence received 
subsequent to the February 2003 Statement of the Case.  See 
generally See Disabled American Veterans et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver).  

The veteran was last afforded a VA examination in November 
2002.  VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination in order to 
determine the nature, etiology, and extent of the veteran's 
disabilities.  See 38 U.S.C.A. § 5103A (West 2002); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Under the circumstances, 
the Board concludes that a the veteran should be scheduled 
for a psychiatric examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for an examination without 
good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158 and 3.655 (2004).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for PTSD since November 2002 
(i.e., since the most recent medical 
evidence of record) which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and degree of 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




